DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/17/2021 is considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urabe et al. (US 20180277749), hereinafter ‘Urabe’.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claims 1 and 12, Urabe teaches a magnetoresistance effect device (Fig. 9) comprising: at least one magnetoresistance effect element (Fig. 9, 101a); at least one first signal line (Fig. 9, 107 signal line); and an output port (Fig. 9, 109b second port), wherein the magnetoresistance effect element (Fig. 9, 101a) includes a first ferromagnetic layer (Fig. 9, 104; Para [0048, 0094]), a second ferromagnetic layer (Fig. 9, 102; Para [0054, 0094]), and a spacer layer sandwiched between the first ferromagnetic layer and the second ferromagnetic layer (Fig. 9, 103), wherein the first signal line is separated from the magnetoresistance effect element with an insulator interposed therebetween (Fig. 9, space shown between 101a and 107) and a high frequency magnetic field caused by a first high frequency current flowing through the first signal line is applied to the first ferromagnetic layer (Para [0041, 0094], signal line 107 is electrically connected to the magnetoresistive effect element 101 via the upper electrode 105 coupled to 104), wherein a high frequency current flows through the magnetoresistance effect element (Para [0041, 0094]), and wherein a signal including a DC signal (Fig. 9, 110 direct current input) component caused by an output of the magnetoresistance effect element is output from the output port (Fig. 9, 109b, Para [0041, 0094]).

Regarding Claim 2, Urabe further teaches a first input port (Fig. 9, 109a); a second input port (Fig. 9, 110; Para [0044] high frequency signal between 110 and 113 as disclosed element may be placed to cut off high-frequency signal); and a second signal line (Fig. 9, signal line between 101a and 101b), wherein the first input port (Fig. 9, 109a) is connected to the first signal line (Fig. 9, 107) and a first high frequency signal generating the first high frequency current in the first signal line is input to the first input port (Para [0094]), wherein the first signal line is separated from the second signal line with an insulator interposed therebetween (Fig. 9, space shown between signal line between 101a/101b and 107), wherein the second input port (Fig. 9, 113) is connected to the second signal line and a second high frequency signal generating a second high frequency current in the second signal line is input to the second input port (Para [0093] The direct current input from the direct-current input terminal 110 flows through the closed circuit 414 and is supplied to the magnetoresistive effect element 101a and to the magnetoresistive effect element 101b), and wherein the second signal line is connected to the magnetoresistance effect element and the second high frequency current flowing through the second signal line flows through the magnetoresistance effect element as the high frequency current (Para [0093] The direct current input from the direct-current input terminal 110 flows through the closed circuit 414 and is supplied to the magnetoresistive effect element 101a and to the magnetoresistive effect element 101b).

Regarding Claim 3, Urabe further teaches a first input port (Fig. 9, 109a), wherein the first input port (Fig. 9, 109a) is connected to the first signal line (Fig. 9, 107) and a first high frequency signal generating the first high frequency current in the first signal line is input to the first input port (Para [0041, 0093-0094] input 109a to line 107), wherein the first signal line (Fig. 9, 107) is connected to the magnetoresistance effect element (Fig. 9, 101a), and wherein the first high frequency current flowing through the first signal line flows through the magnetoresistance effect element as the high frequency current (Para [0041,0093-0094] the high-frequency signal input via the first port 109a passes through the magnetoresistive effect element 101a and the magnetoresistive effect element 101b connected in series).

Regarding Claim 4, Urabe further teaches a first input port (Fig. 9, 109a); and a second signal line (Fig. 9, signal line between 101a and 101b), wherein the first input port (Fig. 9, 109a) is connected to the first signal line and the second signal line (Fig. 9, 109a coupled to 107 and signal between 101a/101b, via 101a) and a first high frequency signal generating the first high frequency current in the first signal line (Para [0041, 0093-0094]) and generating a second high frequency current in the second signal line is input to the first input port (Para [0094] the high-frequency signal input via the first port 109a passes through the magnetoresistive effect element 101a and the magnetoresistive effect element 101b connected in series), and wherein the second signal line is connected to the magnetoresistance effect element and the second high frequency current flowing through the second signal line flows through the magnetoresistance effect element as the high frequency current (Para [0094] the high-frequency signal input via the first port 109a passes through the magnetoresistive effect element 101a and the magnetoresistive effect element 101b connected in series).

Regarding Claim 7, Urabe further teaches wherein the first signal line (Fig. 9, 107) is positioned closer to the first ferromagnetic layer (Fig. 9, 104) than the second ferromagnetic layer (Fig. 9, 102).

Regarding Claim 8, Urabe further teaches one or more magnetoresistance effect elements which are connected to the magnetoresistance effect element (Fig. 9, showing one or more elements 101a/101b), wherein directions of the high frequency magnetic field applied to the first ferromagnetic layer are different from each other in at least two magnetoresistance effect elements (Abstract, magnetization direction is changeable).

Regarding Claim 9, Urabe further teaches wherein the first signal line (Fig. 9, 107) includes an extension portion which extends in a direction intersecting a lamination direction of the magnetoresistance effect element in a plan view in the lamination direction (Fig. 9, 107 extends in horizontal direction, 101a/101b extends in vertical direction of elements lamination direction, thus intersecting), wherein the extension portion does not overlap the magnetoresistance effect element in the plan view in the lamination direction (Fig. 9, 107 does not extend in lamination direction) and partially overlaps the magnetoresistance effect element in a plan view in a direction perpendicular to the lamination direction (Fig. 9, 107 extends in horizontal direction, 101a/101b extends in vertical direction of elements lamination direction, thus perpendicular), and wherein the high frequency magnetic field caused by a high frequency current flowing through the extension portion is applied to the first ferromagnetic layer (Para [0041, 0044, 0093-0094]).

Regarding Claim 10, Urabe further teaches wherein the at least one magnetoresistance effect element comprises a plurality of magnetoresistance effect elements, wherein the at least one first signal line comprises one first signal line or a plurality of first signal lines, and wherein an angle formed by a first extension direction in which the first signal line extends at a position overlapping a first magnetoresistance effect element of the magnetoresistance effect elements in a plan view in a lamination direction of the first magnetoresistance effect element and a second extension direction in which the first signal line extends at a position overlapping a second magnetoresistance effect element of the magnetoresistance effect elements in a plan view in a lamination direction of the second magnetoresistance effect element is 90° (Fig. 9, signal line 170 arranged horizontal, laminate direction of plurality of magnetoresistance effect elements arranged vertically).

Regarding Claim 11, Urabe further teaches wherein an in-plane component of an effective magnetic field in the first ferromagnetic layer is parallel or antiparallel to a oscillation direction of the high frequency magnetic field applied to the first ferromagnetic layer (Para [0044] the direct current input from the direct-current input terminal 110 flows through the magnetoresistive effect element 101 in the direction from the magnetization free layer 104 to the magnetization fixed layer 102).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 5, the closest prior art fails to disclose “a yoke which sandwiches the magnetoresistance effect element in a gap in a plan view in a lamination direction of the magnetoresistance effect element, wherein the yoke is positioned closer to the second ferromagnetic layer than the first ferromagnetic layer, and wherein the yoke applies a magnetic field generated in the gap by an external magnetic field to the second ferromagnetic layer” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.
Regarding Claim 6, the closest prior art fails to disclose “a yoke which sandwiches the magnetoresistance effect element in a gap in a plan view in a lamination direction of the magnetoresistance effect element, wherein the yoke is positioned closer to the first ferromagnetic layer than the second ferromagnetic layer, and wherein the yoke applies a magnetic field generated in the gap by an external magnetic field to the first ferromagnetic layer.” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868